IN THE SUPREME COURT OF PENNSYLVANIA


 OFFICE OF DISCIPLINARY COUNSEL,                  No. 2843 Disciplinary Docket No. 3
                                                :
                      Petitioner                : No. 136 DB 2021
                                                :
               v.                               : Attorney Registration No. 88663
                                                :
 STUART THOMAS COTTEE,                          : (Philadelphia)
                                                :
                      Respondent                :



                                         ORDER


PER CURIAM


       AND NOW, this 14th day of January, 2022, upon consideration of the

Recommendation of the Disciplinary Board, Stuart Thomas Cottee is placed on temporary

suspension until further action by this Court. See Pa.R.D.E. 208(f)(5). He shall comply

with the provisions of Pa.R.D.E. 217.

       Respondent’s rights to petition for dissolution or amendment of this Order and to

request accelerated disposition of charges underlying this order are specifically

preserved. See Pa.R.D.E. 208(f)(4) and (f)(6).

       The Order constitutes an imposition of public discipline with the meaning of

Pa.R.D.E. 402, pertaining to confidentiality.